 



 
Exhibit 10.01
 
eBay Inc.

 
AMENDED AND RESTATED 1998 EMPLOYEE STOCK PURCHASE PLAN
 
Adopted by the Board of Directors on March 28, 2007
Approved by the Stockholders on June 14, 2007
 
1. Establishment of Plan.  eBay Inc. (the “Company”) proposes to grant options
for purchase of the Company’s Common Stock to eligible employees of the Company
and its Participating Subsidiaries (as hereinafter defined) pursuant to this
Employee Stock Purchase Plan (this “Plan”). For purposes of this Plan, “Parent
Corporation” and “Subsidiary” shall have the same meanings as “parent
corporation” and “subsidiary corporation” in Sections 424(e) and 424(f),
respectively, of the Internal Revenue Code of 1986, as amended (the “Code”).
“Participating Subsidiaries” are Parent Corporations or Subsidiaries that the
Board of Directors of the Company (the “Board”) designates from time to time as
corporations that shall participate in this Plan. The Company intends this Plan
to qualify as an “employee stock purchase plan” under Section 423 of the Code
(including any amendments to or replacements of such Section), and this Plan
shall be so construed. Any term not expressly defined in this Plan but defined
for purposes of Section 423 of the Code shall have the same definition herein. A
total of 7,200,0001 shares of the Company’s Common Stock were reserved for
issuance under this amended and restated Plan when originally adopted. In
addition, on each January 1, the aggregate number of shares of the Company’s
Common Stock reserved for issuance under the Plan shall be increased
automatically by the number of shares purchased under this Plan in the preceding
calendar year; provided that the aggregate shares reserved under this Plan shall
not exceed 36,000,0001 shares. Such number shall be subject to adjustments
effected in accordance with Section 14 of this Plan.
 
2. Purpose.  The purpose of this Plan is to provide eligible employees of the
Company and its Participating Subsidiaries with a convenient means of acquiring
an equity interest in the Company through payroll deductions or contributions,
to enhance such employees’ sense of participation in the affairs of the Company
or Participating Subsidiaries, and to provide an incentive for continued
employment. In addition, the Plan authorizes the grant of options and the
issuance of the Company’s Common Stock which do not qualify under Section 423 of
the Code pursuant to sub-plans or special rules adopted by the Board or the
Compensation Committee of the Board (as hereinafter defined) designated to
achieve desired tax or other objectives in particular locations outside the
United States.
 
3. Administration.
 
(a) This Plan shall be administered by the Compensation Committee of the Board
(the “Committee”). Subject to the provisions of this Plan and the limitations of
Section 423 of the Code or any successor provision in the Code, all questions of
interpretation or application of this Plan shall be determined by the Committee
and its decisions shall be final and binding upon all participants. Members of
the Committee shall receive no compensation for their services in connection
with the administration of this Plan, other than standard fees as established
from time to time by the Board for services rendered by Board members serving on
Board committees. All expenses incurred in connection with the administration of
this Plan shall be paid by the Company.
 
(b) The Board or the Committee may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures. Without limiting the generality of
the foregoing, the Board or the Committee is specifically authorized to adopt
rules and procedures regarding handling of payroll deductions, contributions,
payment of interest, conversion of local currency, payroll tax, withholding
procedures and handling of stock certificates which vary with local
requirements. The Board or the Committee may adopt such rules, guidelines and
forms as the applicable laws allow to accomplish the transfer of secondary
Class 1 National Insurance Contributions (“NIC”) in the United Kingdom (“UK”)
from the employer to the participants in the UK and to make such transfer of NIC
liability a condition to the exercise of options in the UK.
 

 
1 Denotes that such number reflects the stock splits of eBay’s common stock
occurring in 8/98, 3/99, 5/00, 8/03 and 2/05.


1



--------------------------------------------------------------------------------



 



 
(c) The Board or the Committee may also adopt sub-plans applicable to particular
Participating Subsidiaries or locations, which sub-plans may be designed to be
outside the scope of Code Section 423. The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Section 1
above, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.
 
4. Eligibility.  Any employee of the Company or its Participating Subsidiaries
is eligible to participate in an Offering Period (as hereinafter defined) under
this Plan, subject to Section 19 and except the following:
 
(a) employees who are not employed by the Company or a Participating Subsidiary
(10) days before the beginning of such Offering Period, except that employees
who were employed on the Effective Date of the Registration Statement filed by
the Company with the Securities and Exchange Commission (“SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”) registering the
initial public offering of the Company’s Common Stock were eligible to
participate in the first Offering Period under the Plan;
 
(b) employees who are customarily employed for twenty (20) hours or less per
week, unless local law prohibits exclusion of part-time employees;
 
(c) employees who are customarily employed for five (5) months or less in a
calendar year, unless local law prohibits exclusion of such employees; and
 
(d) employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Subsidiaries or who, as a result of being granted an option
under this Plan with respect to such Offering Period, would own stock or hold
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Subsidiaries.
 
5. Offering Dates.  The offering periods of this Plan (each, an “Offering
Period”) shall be of twenty-four (24) months duration commencing on May 1 and
November 1 of each year and ending on April 30 and October 31 of each year;
provided, however, that notwithstanding the foregoing, the first such Offering
Period shall commence on the later of November 1, 2007 or the first day of the
first calendar month following the calendar month in which the Company’s
registration statement on Form S-8 is filed with respect to the Plan (the “First
Offering Date”) and shall end on April 30, 2008. Except for the first Offering
Period, each Offering Period shall consist of four (4) six month purchase
periods (individually, a “Purchase Period”) during which payroll deductions or
contributions of the participants are accumulated under this Plan. The first
Offering Period shall consist of no more than five and no fewer than three
Purchase Periods, any of which may be greater or less than six months as
determined by the Committee. The first business day of each Offering Period is
referred to as the “Offering Date”. The last business day of each Purchase
Period is referred to as the “Purchase Date”. The Committee shall have the power
to change the duration of Offering Periods with respect to offerings without
stockholder approval if such change is announced at least fifteen (15) days
prior to the scheduled beginning of the first Offering Period to be affected.
Notwithstanding the foregoing, the Board or the Committee may establish other
Offering Periods in addition to those described above, which shall be subject to
any specific terms and conditions that the Committee approves, including
requirements with respect to eligibility, participation, the establishment of
Purchase Periods and Purchase Dates and other rights under any such Offering. A
participant may be enrolled in only one Offering Period at a time.
 
6. Participation in this Plan.
 
(a) Eligible employees may become participants in an Offering Period under this
Plan on the first Offering Date after satisfying the eligibility requirements by
delivering a subscription agreement authorizing payroll deductions or
contributions, unless Section 6(b) below applies, to the Company’s treasury
department (the “Treasury Department”) not later than five (5) days before such
Offering Date. Notwithstanding the foregoing, the Committee may set a later time
for filing the subscription agreement authorizing payroll deductions or
contributions for all eligible employees with respect to a given Offering
Period. An eligible employee who does not deliver a subscription agreement to
the Treasury Department by such date after becoming eligible to participate in
such Offering Period shall not participate in that Offering Period or any
subsequent Offering Period unless such


2



--------------------------------------------------------------------------------



 



employee enrolls in this Plan by filing a subscription agreement with the
Treasury Department not later than five (5) days preceding a subsequent Offering
Date. Once an employee becomes a participant in an Offering Period, such
employee will automatically participate in the Offering Period commencing
immediately following the last day of the prior Offering Period unless the
employee withdraws or is deemed to withdraw from this Plan or terminates further
participation in the Offering Period as set forth in Section 11 below. Such
participant is not required to file any additional subscription agreement in
order to continue participation in this Plan.
 
(b) Notwithstanding any other provisions of the Plan to the contrary, in
locations where local law prohibits payroll deductions, an eligible employee may
elect to participate through contributions to his account under the Plan in a
form acceptable to the Board or the Committee.
 
7. Grant of Option on Enrollment.  Enrollment by an eligible employee in this
Plan with respect to an Offering Period will constitute the grant (as of the
Offering Date) by the Company to such employee of an option to purchase on the
Purchase Date up to that number of shares of Common Stock of the Company
determined by dividing (a) the amount accumulated in such employee’s payroll
deduction account during such Purchase Period by (b) the lower of
(i) eighty-five percent (85%) of the fair market value of a share of the
Company’s Common Stock on the Offering Date (but in no event less than the par
value of a share of the Company’s Common Stock), or (ii) eighty-five percent
(85%) of the fair market value of a share of the Company’s Common Stock on the
Purchase Date (but in no event less than the par value of a share of the
Company’s Common Stock), provided, however, that the number of shares of the
Company’s Common Stock subject to any option granted pursuant to this Plan shall
not exceed the lesser of (x) the maximum number of shares which may be purchased
pursuant to Section 10(a) with respect to the applicable Purchase Date, or
(y) the maximum number of shares set by the Committee pursuant to Section 10(b)
below with respect to the applicable Purchase Date. The fair market value of a
share of the Company’s Common Stock shall be determined as provided in Section 8
below.
 
8. Purchase Price.  The purchase price per share at which a share of Common
Stock will be sold in any Offering Period shall be eighty-five percent (85%) of
the lesser of:
 
(a) The fair market value on the Offering Date; or
 
(b) The fair market value on the Purchase Date.
 
For purposes of this Plan, the term “Fair Market Value” means, as of any date,
any date, the value of a share of the Company’s Common Stock determined as
follows:
 
(a) if such Common Stock is then quoted on the Nasdaq National Market, its
closing price on the Nasdaq National Market on the date of determination as
reported in The Wall Street Journal;
 
(b) if such Common Stock is publicly traded and is then listed on another
national securities exchange, its closing price on the date of determination on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading as reported in The Wall Street Journal;
 
(c) if such Common Stock is publicly traded but is not quoted on the Nasdaq
National Market nor listed or admitted to trading on another national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported in The Wall Street Journal; or
 
(d) if none of the foregoing is applicable, by the Board in good faith, which in
the case of the First Offering Date will be the price per share at which shares
of the Company’s Common Stock are initially offered for sale to the public by
the Company’s underwriters in the initial public offering of the Company’s
Common Stock pursuant to a registration statement filed with the SEC under the
Securities Act.
 
9. Payment of Purchase Price; Changes in Payroll Deductions; Issuance of Shares.
 
(a)(i) The purchase price of the shares is accumulated by regular payroll
deductions or contributions made during each Offering Period. The deductions or
contributions are made as a percentage of the participant’s Compensation in one
percent (1%) increments not less than two percent (2%), nor greater than ten
percent (10%) or such lower limit set by the Committee. Payroll deductions or
contributions shall commence on the first payday of the Offering Period and
shall continue to the end of the Offering Period unless sooner altered or
terminated as provided in this Plan;


3



--------------------------------------------------------------------------------



 



 
(a)(ii) “Compensation” means total cash wages or salary and performance-based
pay actually received or deferred by an eligible employee under this Plan during
the applicable Offering Period, including: base wages or salary; overtime;
performance bonuses; commissions; shift differentials; payments for paid time
off; payments in lieu of notice; compensation deferred under any program or
plan, including, without limitation, pursuant to Section 401(k) or Section 125
of the Code; or any other compensation or remuneration approved as
“compensation” by the Board or the Compensation Committee in accordance with
Section 423 of the Code. For purposes of this Plan, “Compensation” shall not
include forms of compensation or remuneration that are not included or covered
by the first sentence in this subparagraph (ii), including the following: moving
allowances; payments pursuant to a severance agreement; equalization payments;
termination pay (including the payout of accrued vacation time in connection
with any such termination); relocation allowances; expense reimbursements; meal
allowances; commuting allowances; geographical hardship pay; any payments (such
as guaranteed bonuses in certain foreign jurisdictions) with respect to which
salary reductions are not permitted by the laws of the applicable jurisdiction);
automobile allowances; sign-on bonuses; nonqualified executive compensation; any
amounts directly or indirectly paid pursuant to this Plan or any other
stock-based plan, including without limitation any stock option, stock purchase,
deferred stock unit, or similar plan, of the Company or any Subsidiary; or any
other compensation or remuneration determined not to be “compensation” by the
Board or the Compensation Committee in accordance with Section 423 of the Code.
 
(b) A participant may increase or decrease the rate of payroll deductions or
contributions during an Offering Period by filing with the Treasury Department a
new authorization for payroll deductions, in which case the new rate shall
become effective for the next payroll period commencing more than fifteen
(15) days after the Treasury Department’s receipt of the authorization and shall
continue for the remainder of the Offering Period unless changed as described
below. Such change in the rate of payroll deductions or contributions may be
made at any time during an Offering Period, but not more than one (1) change may
be made effective during any Purchase Period. A participant may increase or
decrease the rate of payroll deductions or contributions for any subsequent
Offering Period by filing with the Treasury Department a new authorization for
payroll deductions or an election for contributions not later than fifteen
(15) days before the beginning of such Offering Period.
 
(c) A participant may reduce his or her payroll deduction or contributions
percentage to zero during an Offering Period by filing with the Treasury
Department a request for cessation of payroll deductions or contributions. Such
reduction shall be effective beginning with the next payroll period commencing
more than fifteen (15) days after the Treasury Department’s receipt of the
request and no further payroll deductions or contributions will be made for the
duration of the Offering Period. Payroll deductions or contributions credited to
the participant’s account prior to the effective date of the request shall be
used to purchase shares of Common Stock of the Company in accordance with
Section (e) below. A participant may not resume making payroll deductions or
contributions during the Offering Period in which he or she reduced his or her
payroll deductions or contributions to zero.
 
(d) In countries where local law prohibits payroll deductions, at the time a
participant files his or her subscription agreement, instead of authorization
for payroll deductions, he or she shall elect to make contributions on each
payday during the Offering Period at a rate not exceeding ten percent (10%) of
the compensation which he or she receives on such payday, provided that the
aggregate of such contributions during the Offering Period shall not exceed ten
percent (10%) of the aggregate compensation which he or she would receive during
said Offering Period. The Board or the Committee shall determine whether the
amount to be contributed is to be designated as a specific dollar amount, or as
a percentage of the eligible compensation being paid on such payday, or as
either, and may also establish a minimum percentage or amount for such
contributions.
 
(e) All participant’s payroll deductions or contributions are credited to his or
her account under this Plan and are deposited with the general funds of the
Company. No interest accrues on the payroll deductions or contributions unless
local law requires that payroll deductions or contributions be held in an
interest-bearing account. All payroll deductions or contributions received or
held by the Company may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions or
contributions unless segregation of accounts is required by local law.
 
(f) On each Purchase Date, so long as this Plan remains in effect and provided
that the participant has not submitted a signed and completed withdrawal form
before that date which notifies the Company that the participant


4



--------------------------------------------------------------------------------



 



wishes to withdraw from that Offering Period under this Plan and have all funds
accumulated in the account maintained on behalf of the participant as of that
date returned to the participant, the Company shall apply the funds then in the
participant’s account to the purchase of whole shares of Common Stock reserved
under the option granted to such participant with respect to the Offering Period
to the extent that such option is exercisable on the Purchase Date. The purchase
price per share shall be as specified in Section 8 of this Plan. Any cash
remaining in a participant’s account after such purchase of shares shall be
refunded to such participant in cash, without interest unless local law requires
the payment of interest; provided, however that any amount remaining in such
participant’s account on a Purchase Date which is less than the amount necessary
to purchase a full share of Common Stock of the Company shall be carried
forward, without interest, unless local law requires the payment of interest
into the next Purchase Period or Offering Period and in the locations where the
Board or the Committee have determined that such rollover is available under the
Plan, as the case may be. In the event that this Plan has been oversubscribed,
all funds not used to purchase shares on the Purchase Date shall be returned to
the participant, without interest unless local law requires the payment of
interest. No Common Stock shall be purchased on a Purchase Date on behalf of any
employee whose participation in this Plan has terminated prior to such Purchase
Date.
 
(g) Subject to Section 9(h), as promptly as practicable after the Purchase Date,
the Company shall issue shares for the participant’s benefit representing the
shares purchased upon exercise of his or her option. If a participant dies
before receiving his or her shares, the account will be set up in the name of
such participant’s beneficiary, or the shares will be issued in such
beneficiary’s name.
 
(h) If, on the Purchase Date, the Company or a Participating Subsidiary is
required by local law to withhold taxes on a participant’s exercise of his or
her options and such participant’s compensation is not sufficient to cover such
withholding, the Company will sell the requisite number of shares to raise the
necessary funds to make the withholding.
 
(i) During a participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.
 
10. Limitations on Shares to be Purchased.
 
(a) No participant shall be entitled to purchase stock under this Plan at a rate
which, when aggregated with his or her rights to purchase stock under all other
employee stock purchase plans of the Company or any Participating Subsidiary,
exceeds $25,000 in fair market value, determined as of the Offering Date (or
such other limit as may be imposed by the Code) for each calendar year in which
the employee participates in this Plan. The Company shall automatically suspend
the payroll deductions or contributions of any participant as necessary to
enforce such limit provided that when the Company automatically resumes making
such payroll deductions or accepting contributions, the Company must apply the
rate in effect immediately prior to such suspension.
 
(b) No participant shall be entitled to purchase more than the Maximum Share
Amount (as defined below) on any single Purchase Date. Not less than thirty
(30) days prior to the commencement of any Offering Period, the Committee may,
in its sole discretion, set a maximum number of shares which may be purchased by
any employee at any single Purchase Date (hereinafter the “Maximum Share
Amount”). Until otherwise determined by the Committee, the Maximum Share Amount
shall be 25,000 shares (subject to any adjustment pursuant to Section 14). If a
new Maximum Share Amount is set, then all participants must be notified of such
Maximum Share Amount prior to the commencement of the next Offering Period. The
Maximum Share Amount shall continue to apply with respect to all succeeding
Purchase Dates and Offering Periods unless revised by the Committee as set forth
above.
 
(c) If the number of shares to be purchased on a Purchase Date by all employees
participating in this Plan exceeds the number of shares then available for
issuance under this Plan, then the Company will make a pro rata allocation of
the remaining shares in as uniform a manner as shall be reasonably practicable
and as the Committee shall determine to be equitable. In such event, the Company
shall give written notice of such reduction of the number of shares to be
purchased under a participant’s option to each participant affected.
 
(d) Any funds accumulated in a participant’s account which are not used to
purchase stock due to the limitations in this Section 10 shall be returned to
the participant as soon as practicable after the end of the applicable Purchase
Period, without interest unless local law requires the payment of interest.


5



--------------------------------------------------------------------------------



 



 
11. Withdrawal.
 
(a) Each participant may withdraw from a Purchase Period under this Plan by
signing and delivering to the Treasury Department a written notice to that
effect on a form provided for such purpose. Such withdrawal may be elected at
any time at least fifteen (15) days prior to the end of a Purchase Period.
 
(b) Upon withdrawal from this Plan, the accumulated payroll deductions shall be
returned to the withdrawn participant, without interest unless local law
requires the payment of interest, and his or her interest in this Plan shall
terminate. In the event a participant voluntarily elects to withdraw from this
Plan, he or she may not resume his or her participation in this Plan during the
same Offering Period, but he or she may participate in any Offering Period under
this Plan which commences on a date subsequent to such withdrawal by filing a
new authorization for payroll deductions or by commencing to make contributions
in the same manner as set forth in Section 6 above for initial participation in
this Plan.
 
(c) If the Fair Market Value on the first day of the current Offering Period in
which a participant is enrolled is higher than the Fair Market Value on the
first day of any subsequent Offering Period, the Company will automatically
enroll such participant in the subsequent Offering Period. Any funds accumulated
in a participant’s account prior to the first day of such subsequent Offering
Period will be applied to the purchase of shares on the Purchase Date
immediately prior to the first day of such subsequent Offering Period. A
participant does not need to file any forms with the Company to automatically be
enrolled in the subsequent Offering Period.
 
12. Termination of Employment.  Termination of a participant’s employment for
any reason, including retirement, death or the failure of a participant to
remain an eligible employee of the Company or a Participating Subsidiary,
immediately terminates his or her participation in this Plan. In such event, the
funds credited to the participant’s account will be returned to him or her or,
in the case of his or her death, to his or her legal representative, without
interest unless local law requires the payment of interest. For purposes of this
Section 12, an employee will not be deemed to have terminated employment or
failed to remain in the continuous employ of the Company or of a Participating
Subsidiary in the case of sick leave, military leave, or any other leave of
absence approved by the Board; provided that such leave is for a period of not
more than ninety (90) days, unless reemployment upon the expiration of such
leave is guaranteed by contract or statute or unless provided otherwise pursuant
to formal policy adopted from time to time by the Company.
 
13. Return of Payroll Deductions and Contributions.  In the event a
participant’s interest in this Plan is terminated by withdrawal, termination of
employment or otherwise, or in the event this Plan is terminated by the Board,
the Company shall deliver to the participant all payroll deductions or
contributions credited to such participant’s account. Subject to Section 9(e),
no interest shall accrue on the payroll deductions or contributions of a
participant in this Plan.
 
14. Capital Changes.
 
(a) In the event that any dividend or other distribution, reorganization,
merger, consolidation, combination, repurchase, or exchange of Common Stock or
other securities of the Company, or other change in the corporate structure of
the Company affecting the Common Stock occurs such that an adjustment is
determined by the Committee (in its sole discretion) to be appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust the number and class of Common Stock
which have been authorized for issuance under this Plan but have not yet been
placed under option (collectively, the “Reserves”), the Maximum Share Amount,
the number and class of Common Stock covered by each outstanding option, the
purchase price per share of Common Stock covered by each option which has not
yet been exercised.
 
(b) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 14(a), the number and type
of securities subject to each outstanding option and the price per share
thereof, if applicable, will be equitably adjusted by the Committee. The
adjustments provided under this Section 14(b) shall be nondiscretionary and
shall be final and binding on the affected participants and the Company.
 
(c) “Equity Restructuring” means a non-reciprocal transaction (i.e. a
transaction in which the Company does not receive consideration or other
resources in respect of the transaction approximately equal to and in exchange
for


6



--------------------------------------------------------------------------------



 



the consideration or resources the Company is relinquishing in such transaction)
between the Company and its stockholders, such as a stock split, spin-off,
rights offering, nonrecurring stock dividend or recapitalization through a
large, nonrecurring cash dividend, that affects the shares of Common Stock (or
other securities of the Company) or the share price of Common Stock (or other
securities) and causes a change in the per share value of the Common Stock
underlying outstanding options.
 
(d) In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee. The Committee may,
in the exercise of its sole discretion in such instances, declare that this Plan
shall terminate as of a date fixed by the Committee and give each participant
the right to purchase shares under this Plan prior to such termination.
 
(e) In the event of (i) a merger or consolidation in which the Company is not
the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings and the options
under this Plan are assumed, converted or replaced by the successor corporation,
which assumption will be binding on all participants), (ii) a merger in which
the Company is the surviving corporation but after which the stockholders of the
Company immediately prior to such merger (other than any stockholder that
merges, or which owns or controls another corporation that merges, with the
Company in such merger) cease to own their shares or other equity interest in
the Company, (iii) the sale of all or substantially all of the assets of the
Company or (iv) the acquisition, sale, or transfer of more than 50% of the
outstanding shares of the Company by tender offer or similar transaction, unless
otherwise provided by the Committee in its sole discretion, the Plan will
continue with regard to Offering Periods that commenced prior to the closing of
the proposed transaction and shares will be purchased based on the Fair Market
Value of the surviving corporation’s stock on each Purchase Date. The Committee
may, in the exercise of its sole discretion in such instances, declare that this
Plan shall terminate as of a date fixed by the Committee and give each
participant the right to purchase shares under this Plan prior to such
termination.
 
15. Nonassignability.  Neither payroll deductions or contributions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares under this Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 22 below) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be void and
without effect.
 
16. Reports.  Individual accounts will be maintained for each participant in
this Plan. Each participant shall receive promptly after the end of each
Purchase Period a report of his or her account setting forth the total funds
accumulated in the participant’s account, the number of shares purchased, the
per share price thereof and the remaining cash balance, if any, carried forward
to the next Purchase Period or Offering Period, as the case may be.
 
17. Notice of Disposition.  Each participant shall notify the Company in writing
if the participant disposes of any of the shares purchased in any Offering
Period pursuant to this Plan if such disposition occurs within two (2) years
from the Offering Date or within one (1) year from the Purchase Date on which
such shares were purchased (the “Notice Period”). The Company may, at any time
during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the shares. The
obligation of the participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.
 
18. No Rights to Continued Employment.  Neither this Plan nor the grant of any
option hereunder shall confer any right on any employee to remain in the employ
of the Company or any Participating Subsidiary, or restrict the right of the
Company or any Participating Subsidiary to terminate such employee’s employment.
 
19. Equal Rights And Privileges.  All employees who participate in the Plan
shall have the same rights and privileges under the Plan except for differences
which may be mandated by local law and which are consistent with Code
Section 423(b)(5); provided, however, that employees participating in a sub-plan
adopted pursuant to Section 3 which is not designed to qualify under Code
Section 423 need not have the same rights and privileges as employees
participating in the Code Section 423 Plan. The Board or the Committee may
impose restrictions on


7



--------------------------------------------------------------------------------



 



eligibility and participation of employees who are officers and directors to
facilitate compliance with federal or state securities laws or foreign laws.
This Section 19 shall take precedence over all other provisions in this Plan.
 
20. Notices.  All notices or other communications by a participant to the
Company under or in connection with this Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
 
21. Term; Stockholder Approval.  After this Plan is adopted by the Board, this
Plan will become effective on the First Offering Date (as defined above). This
Plan shall be approved by the stockholders of the Company, in any manner
permitted by applicable corporate law, within twelve (12) months before or after
the date this Plan is adopted by the Board. No purchase of shares pursuant to
this Plan shall occur prior to such stockholder approval. This Plan shall
continue until the earlier to occur of (a) termination of this Plan by the Board
(which termination may be effected by the Board at any time), (b) issuance of
all of the shares of Common Stock reserved for issuance under this Plan, or
(c) ten (10) years from the adoption of this Plan (as amended and restated) by
the Board on March 28, 2007.
 
22. Designation of Beneficiary.
 
(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under this
Plan in the event of such participant’s death subsequent to the end of an
Purchase Period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under this Plan in the event
of such participant’s death prior to a Purchase Date.
 
(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such participant’s death, the Company shall deliver such shares or cash
to the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares or cash to the spouse or
to any one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.
 
23. Conditions Upon Issuance of Shares; Limitation on Sale of Shares.  Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act, the Securities Exchange Act of 1934, as amended,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange or automated quotation system upon which the shares may then be
listed, and shall be further subject to the approval of counsel for the Company
with respect to such compliance.
 
24. Applicable Law.  The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of California.
 
25. Amendment or Termination of this Plan.  The Board may at any time amend,
terminate or extend the term of this Plan, except that any such termination
cannot affect options previously granted under this Plan, nor may any amendment
make any change in an option previously granted which would adversely affect the
right of any participant, nor may any amendment be made without approval of the
stockholders of the Company obtained in accordance with Section 21 above within
twelve (12) months of the adoption of such amendment (or earlier if required by
Section 21) if such amendment would:
 
(a) increase the number of shares that may be issued under this Plan; or
 
(b) change the designation of the employees (or class of employees) eligible for
participation in this Plan.
 
Notwithstanding the foregoing, the Board may make such amendments to the Plan as
the Board determines to be advisable, if the continuation of the Plan or any
Offering Period would result in financial accounting treatment for the Plan that
is different from the financial accounting treatment in effect on the date this
Plan is adopted by the Board.


8